In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-502 CR

 ______________________

 
DAVID WAYNE CAMPBELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 01-03-01652 CR




MEMORANDUM OPINION

	On March 8, 2007, we abated the appeal and remanded the case to the trial court for
a hearing to determine, among other things, whether the appellant desired to pursue his
appeal.  The trial court conducted the hearing on April 12, 2007.  The appellant personally
appeared at the hearing and in open court stated that he does not wish to pursue his appeal. 
A supplemental clerk's record and a supplemental reporter's record have been filed.  
	The appeal is reinstated.  Although no written motion to dismiss has been filed,
because of appellant's statements in open court in the presence of his attorney, good cause
exists to suspend the operation of Rule 42.2(a) in accordance with Rule 2.  See Tex. R. App.
P. 2, 42.2(a).  The appellant voluntarily abandoned the appeal before our opinion issued. 
Accordingly, the appeal is dismissed.  
 	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
									          Justice

Opinion Delivered May 16, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.